UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4383
ERNESTO CHAVEZ-REYES, a/k/a
Fernando,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-411)

                  Submitted: December 26, 2001

                      Decided: January 18, 2002

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                   UNITED STATES v. CHAVEZ-REYES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ernesto Chavez-Reyes appeals his sentence pursuant to a guilty
plea for conspiracy to distribute cocaine hydrochloride, carrying and
using a short barreled shotgun and an assault rifle during and in rela-
tion to a drug trafficking crime, possession of a firearm by an illegal
alien, and possession of ammunition by an illegal alien. Chavez-
Reyes’ attorney filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), stating there are no meritorious issues for
appeal. On Chavez-Reyes’ behalf, counsel contends the district court
misapplied the Sentencing Guidelines to reach an improperly severe
sentence.

   Chavez-Reyes filed a pro se supplemental brief alleging the district
court misapplied the Sentencing Guidelines by failing to group his
conviction for carrying and using a short barreled shotgun and an
assault rifle during and in relation to a drug trafficking crime with his
other convictions, which were grouped pursuant to U.S. Sentencing
Guidelines Manual § 3D1.2(a), (c) (2000). He also asserts ineffective
assistance of counsel based on counsel’s alleged failure to investigate
the Government’s version of the crime.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders and find no error in the district court’s
application of the Sentencing Guidelines. Chavez-Reyes was sen-
tenced to the statutory minimum penalty on Counts One and Nine,
and Counts Thirteen and Fourteen were properly grouped with Count
One pursuant to USSG § 3D1.2(a), (c). Moreover, the sentence
imposed on Count Nine was statutorily mandated to run consecutively
to the sentences on the other convictions. 18 U.S.C.A.
§ 924(c)(1)(D)(ii) (West 2000); USSG § 3D1.1(b).

  Chavez-Reyes claims he was denied effective assistance of counsel
because his counsel accepted the Government’s version of the facts
                    UNITED STATES v. CHAVEZ-REYES                       3
and failed to conduct an independent investigation. Claims of ineffec-
tive assistance generally are not cognizable on direct appeal unless the
record conclusively shows that counsel was ineffective. United States
v. King, 119 F.3d 290 (4th Cir. 1997). Because the record does not
conclusively show counsel was ineffective, we decline to consider
Chavez-Reyes’ ineffective assistance of counsel claim.

   We note a clerical error in Chavez-Reyes’ criminal judgment. The
Government charged Chavez-Reyes with carrying and using a short
barreled shotgun and an assault rifle during and in relation to a drug
trafficking crime in violation of 18 U.S.C.A. § 924(c)(1)(B)(i). This
is also the charge listed in the plea agreement. Although the judgment
correctly describes this offense as carrying and using firearms during
a drug trafficking crime, it inaccurately lists the statutory violation as
18 U.S.C.A. § 924(a)(l)(B)(i) rather than 18 U.S.C.A. § 924(c)(l)
(B)(i). We request the clerk of the district court correct this typo-
graphical error. See Fed. R. Crim. P. 36.

   Finally we deny counsel’s motion to withdraw and require that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If Chavez
Reyes requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on Chavez-Reyes. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED